UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 OR [ ] TRANSITION REPORT UNDER SECTION 13 OF 15(d) OF THE EXCHANGE ACT OF 1934 From the transition period from to Commission file number 000-30074 PAIVIS, CORP. (Exact name of registrant as specified in its charter) Nevada 00030074 86-0871787 (State or other Jurisdiction (Commission File (IRS Employer of Incorporation) Number) Identification No.) #400-3475 Lenox Road, Atlanta Georgia 30326 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (404) 601-2885 Indicate by check mark whether the registrant (1) has filed all reports required by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period of time that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, or an accelerated filer. See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. Yes [ ] No [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. As of August 10, 2007,42,385,068shares of Common Stock of the issuer were issued and outstanding. -1- PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. PAIVIS, CORP. (Formerly APO Health, Inc.) INTERIM CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (Unaudited) (Stated in U.S. Dollars) F-1 PAIVIS, CORP. (Formerly APO Health, Inc.) INTERIM CONSOLIDATED BALANCE SHEETS (Stated in U.S. Dollars) June 30 2007 (unaudited) September 30 2006 ASSETS Current Cash $ 4,469 $ 88,678 Goods and Services Tax recoverable 7,476 7,453 Accounts Receivable 534,921 407,034 Prepaid expense, advances and other 15,777 28,009 562,643 531,174 Capital Assets 47,620 100,961 Goodwill 6,249,955 6,249,955 Minority Interest in Subsidiaries (7,147 ) (7,147 ) $ 6,853,071 $ 6,874,943 LIABILITIES Current Accounts payable and accrued liabilities $ 6,050,880 $ 4,960,011 Loans and advances payable 2,860,112 2,655,121 8,910,992 7,615,132 STOCKHOLDERS’ DEFICIENCY Capital Stock Authorized: 125,000,000 common shares par value $0.0002 per share 15,000,000 preferred shares, par value $0.0001 per share Issued and outstanding: 41,514,739 common shares at June 30, 2007 and 30,558,352 at September 30, 2006 8,302 6,111 No Series A preferred shares at June 30, 2007, and 792,592 at September 30, 2006 - 79 3,000,750 Series B preferred shares at June 30, 2007, and at September 30, 2006 300 300 Additional paid-in capital 16,687,832 16,448,833 Accumulated Deficit (18,754,355 ) (17,195,512 ) (2,057,921 ) (740,190 ) $ 6,853,071 $ 6,874,943 The accompanying notes are an integral part of these consolidated financial statements. F-2 PAIVIS, CORP. (Formerly APO Health, Inc.) INTERIM CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Stated in U.S. Dollars) THREE MONTHS ENDED June 30 NINE MONTHS ENDED June 30 2007 2006 2007 2006 Revenue Telecom $ 1,322,439 $ 1,417,623 $ 4,559,351 $ 4,557,193 Cost of Sales 1,139,682 1,427,034 3,652,754 4,182,713 182,757 (9,411 ) 906,597 374,480 Expenses Consulting 95,171 103,000 353,058 503,903 Debt retirement expense - 23,624 24,111 1,033,603 Interest Expense 22,455 - 165,855 - Marketing 3,502 - 22,301 8,186 Office, administration and sundry 408,230 621,370 854,240 902,619 Professional fees 212,561 118,834 488,103 274,923 Wages and benefits 171,246 178,495 557,774 595,197 616,255 1,045,323 2,168,532 3,318,431 Loss Before The Following (730,408 ) (1,054,734 ) (1,558,845 ) (2,943,951 ) Forgiveness of Debt - - - (1,015 ) Net Loss For The Period $ (730,408 ) $ (1,054,734 ) $ (1,558,845 ) $ (2,942,936 ) Net Loss Per Share, Basic and diluted $ (0.02 ) $ (0.08 ) $ (0.05 ) $ (0.60 ) Weighted Average Number Of Common Shares Outstanding 32,464,268 13,988,049 30,691,563 4,868,063 The accompanying notes are an integral part of these consolidated financial statements. F-3 PAIVIS, CORP. (Formerly APO Health, Inc.) INTERIM CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Stated in U.S. Dollars) NINE MONTHS ENDED JUNE 30 2007 2006 Cash Flows From Operating Activities Loss for the period from continuing operations $ (1,558,845 ) $ (2,942,936 ) Adjustments To Reconcile Net Loss To Net Cash Used By Operating Activities Amortization & Depreciation 53,343 153,097 Stock based compensation - 1,009,580 Issue of common stock for expenses 217,000 229,180 Issue of common stock for debt - 993,624 Debt Retirement Inducement Expense 24,111 - Change in working capital items: Goods and Services Tax recoverable (24 ) (5,581 ) Accounts receivable (127,887 ) (34,583 ) Prepaid expense 12,232 (38,055 ) Accounts payable and accrued liabilities 1,090,869 (95,359 ) Other Adjustments, net - 253,227 (289,200 ) (477,806 ) Cash Flows From Financing Activities Shares issued for cash - 464,032 Loans and advances payable 204,991 92,706 204,991 556,738 (Decrease) Increase In Cash (84,209 ) 78,932 Cash, Beginning Of Period 88,678 5,660 Cash, (Bank Indebtedness) End Of Period $ 4,469 $ 84,592 Supplemental Disclosure of Non Cash Financing and Investing Activities Shares issued for debt 241,111 993,624 Supplemental Disclosure Of Cash Flow Financing and Investing Activities Interest paid $ 231 $ 11,281 Income taxes paid - - The accompanying notes are an integral part of these consolidated financial statements. F-4 PAIVIS, CORP. (Formerly APO Health, Inc.) NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS June 30, 2007 (Unaudited) (Stated in U.S. Dollars) 1.NATURE OF OPERATIONS Organization The Company was incorporated in the State of Nevada, U.S.A., on April 28, 1997. On April 21, 2006, PAIVIS, Corp. (f/k/a APO Health, Inc)., a Nevada corporation (“APO”), entered into a definitive Agreement and Plan of Merger (the “Merger Agreement”) with APO Health Acquisition Corp, Inc., a Nevada corporation and wholly-owned subsidiary of APO (“APO Acquisition”), and Jupiter Global Holdings, Corp., a Nevada corporation (“Jupiter”). As per the Merger Agreement provided that upon the terms and subject to the conditions set forth in the Merger Agreement, APO Acquisition merged with and into Jupiter, with Jupiter being the surviving corporation and a wholly-owned subsidiary of APO.Historical Financial Statements presented are those of Jupiter Global Holdings Corp. Business Activities The Company’s business operations consist of telecommunications switching services. The Company is a facility-based wholesale telecommunications carrier that delivers many application/value-added services within the prepaid services space. The Company operates and maintains a robust switching facility, offering over 16,000 ports with connectivity to most of the tier 1 carriers in the US and manages an extensive international (A-Z) network. In addition to the wholesale business, The Company maintains a large retail distribution network for direct to consumer services. The Company’s products are sold through approximately 3,000 retail outlets in the United States and our distribution is rapidly expanding. Going Concern Since inception, the Company has suffered recurring losses, net cash outflows from operations and, at June 30, 2007, has accumulated a deficit of $18,754,355 and a working capital deficiency of $8,348,349.The Company expects to continue to incur substantial losses to continue the growth of its business.Since its inception, the Company has funded operations through common stock issuances and related party loans in order to meet its strategic objectives.Management believes that sufficient funding will be available to meet its business objectives, including anticipated cash needs for working capital, and is currently evaluating several financing options.However, there can be no assurance that the Company will be able to obtain sufficient funds to continue the business growth of and, if successful, to grow the sale of its products and services under development.As a result of the foregoing, there exists substantial doubt about the Company’s ability to continue as a going concern.These consolidated financial statements do not include any adjustments that might result if the Company is unable to realize its assets and settle its obligations in the normal course of business. F-5 PAIVIS, CORP. (Formerly APO Health, Inc.) NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS June 30, 2007 (Unaudited) (Stated in U.S. Dollars) 1.NATURE OF OPERATIONS (cont) The accompanying unaudited interim consolidated financial statements of the Company have been prepared in accordance with generally accepted accounting principles in the United States of America.Because a precise determination of many assets and liabilities is dependent upon future events, the preparation of consolidated financial statements for a period necessarily involves the use of estimates which have been made using careful judgment.These unaudited interim consolidated financial statements should be read in conjunction with the financial statements for the 12 months ending September 30, 2006 in the Form 10-KSB as filed with the Securities and Exchange Commission. The consolidated financial statements have, in management’s opinion, been properly prepared within reasonable limits of materiality and within the framework of the significant accounting policies summarized below: Consolidation These consolidated financial statements include the accounts of the Company, its 100% owned subsidiaries, Jupiter Global Holdings, Corp., MACRO Communications, Inc., Trucall Solutions Inc., RRUN Labs Incorporated, LIVESTAR Entertainment Canada Inc., 1615496 Ontario Ltd., 1614718 Ontario Inc., LIVESTAR Entertainment Establishment Ltd., LIVESTAR Entertainment Events International Inc., its 67% owned subsidiary, RAHX, Inc., and its 51% owned subsidiary LIVE & Cool One, Inc 2. SIGNIFICANT ACCOUNTING POLICIES a) Income Taxes The Company has adopted Statement of Financial Accounting Standards No. 109
